91 F.3d 130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jonathan IDEMA;  Patricia Dawn Glosson, Plaintiffs-Appellants,v.J.T. HADDEN;  Phillip Wise;  John Hahn, Warden;  Janet Reno,Attorney General of the United States,Defendants-Appellees.Jonathan IDEMA;  Patricia Dawn Glosson, Plaintiffs-Appellants,v.J.T. HADDEN;  Phillip Wise;  John Hahn, Warden;  Janet Reno,Attorney General of the United States,Defendants-Appellees.Jonathan IDEMA;  Patricia Dawn Glosson, Plaintiffs-Appellants,v.J.T. HADDEN;  Phillip Wise;  John Hahn, Warden;  Janet Reno,Attorney General of the United States, Defendants-Appellees.
Nos. 96-6275, 96-6629, 96-6722.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996.Decided:  July 31, 1996.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-95-610-5-BR)
Jonathan Idema, Patricia Dawn Glosson, Appellants Pro Se.  Charles Edwin Hamilton, III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, NC, for Appellees.
E.D.N.C.
DISMISSED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Appellants appeal from the district court's order dismissing without prejudice their 28 U.S.C. § 2241 (1988) action for failure to particularize their complaint (No. 96-6275) and denying their motion to reconsider the dismissal (No. 96-6722).  Because a dismissal without prejudice is generally not appealable, we dismiss the appeals.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  Finally, since Appellants have been granted in forma pauperis status on appeal, we dismiss as moot Appellants' appeal of the district court's order directing them to properly complete an in forma pauperis application for purposes of appeal (No. 96-6629).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED